Case 5:21-cr-00208-R Document5 Filed 08/17/21 Page 1of11

IN THE UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
Plaintiff,
~VS- Case No. CR-21-208-R
VICTOR NGO, 5
Defendant. )
PLEA AGREEMENT
Introduction
1. This Plea Agreement, in conjunction with a Plea Supplement filed

contemporaneously under seal, contains the entire agreement between Defendant Victor
Ngo and the United States concerning Defendant’s plea of guilty in this case. No other
agreement or promise exists, nor may any additional agreement be entered into unless in
writing and signed by all parties. Any unilateral modification of this Plea Agreement is
hereby rejected by the United States. This Plea Agreement applies only to the criminal
violations described and does not apply to any civil matter or any civil forfeiture
proceeding except as specifically set forth. This Plea Agreement binds only the United
States Attorney’s Office for the Western District of Oklahoma and does not bind any other
federal, state, or local prosecuting, administrative, or regulatory authority. If Defendant

does not accept the terms of this Plea Agreement by July 30, 2021, the offer is withdrawn.
Case 5:21-cr-00208-R Document5 Filed 08/17/21 Page 2 of 11

Guilty Plea

2. Defendant agrees to enter a plea of guilty to Count | of the Information,
charging false statement to a bank in violation of 18 U.S.C. § 1014. To be found guilty of
violating 18 U.S.C. § 1014, as charged in Count | of the Information, Defendant must
admit, and does admit, that on or about May 29, 2019, in the Western District of Oklahoma:
(1) Defendant made a false statement to Chase Bank a federally insured bank; (2)
Defendant knew the statement was false; and (3) Defendant made the false statement for
the purpose of influencing the bank to open an account it otherwise would not have opened.

Maximum Penalty, Restitution, and Special Assessment
3. The maximum penalty that could be imposed as a result of this plea to Count
1 of the Information is 30 years of imprisonment, or a fine of $1,000,000.00, or both such
fine and imprisonment, as well as a mandatory special assessment of $100.00 and a term
of supervised release of three years.

4, In addition to the punishment described above, a plea of guilty can affect
immigration status. If Defendant is not a citizen of the United States, a guilty plea may
result in deportation and removal from the United States, may prevent Defendant from ever
lawfully reentering or remaining in the United States, and may result in the denial of
naturalization. Lf Defendant is a naturalized citizen of the United States, a guilty plea may
result in denaturalization.

5. In addition, the Court must order the payment of restitution to any victim(s)
of the offense. Pursuant to 18 U.S.C. §§ 3663(a)(3) and 3663A, the parties further agree

that, as part of the sentence resulting from Defendant’s plea, the Court will enter an order
Case 5:21-cr-00208-R Document 5 Filed 08/17/21 Page 3 of 11

of restitution to all victims of Defendant's relevant conduct as determined by reference to

the United States Sentencing Guidelines (the “Guidelines”).

6. Defendant agrees to pay the special assessment due the United States to the
Office of the United States Court Clerk immediately following sentencing. Defendant
understands that any fine or restitution ordered by the Court is immediately due unless the
Court provides for payment on a date certain or in installments. If the Court imposes a
schedule for payment of restitution, Defendant agrees that such a schedule represents a
minimum payment obligation and does not preclude the United States Attorney’s Office
from pursuing other means by which to satisfy Defendant’s full and immediately
enforceable financial obligations. Defendant accepts a continuing obligation to pay in full,
as soon as possible, any financial obligation imposed by the Court. Defendant further
understands that a failure to abide by the terms of any restitution schedule imposed by the
Court may result in further action by the Court.

7. For certain statulory offenses, the Court must also impose a term of
supervised release, which Defendant will begin to serve after being released from custody.
For all other offenses, the Court may impose a term of supervised release to be served
following release from custody. During the term of supervised release, Defendant will be
subject to conditions that will include prohibitions against violating local, state, or federal
law, reporting requirements, restrictions on travel and residence, and possible testing for
controlled substance use. If Defendant violates the conditions of supervised release, the
Court may revoke Defendant's supervised release and sentence Defendant to an additional

term of imprisonment. This additional term of imprisonment would be served without
Case 5:21-cr-00208-R Document5 Filed 08/17/21 Page 4of11

credit for the time Defendant successfully spent on supervised release, When combined,

the original term of imprisonment and any subsequent term of imprisonment the Court

imposes may exceed the statutory maximum prison term allowable for the offense.
Financial Disclosures

8. Defendant agrees to disclose all assets in which Defendant has any interest
or over which Defendant exercises control, directly or indirectly, including those held by a
spouse, nominee, or any other third party. Upon request by the United States, Defendant
agrees (1) to complete truthfully and sign under penalty of perjury a Financial Statement
of Debtor by the change-of-plea hearing, or a date otherwise agreed to by the United States,
and (2) to provide updates with any material changes in circumstances, as described in 18
U.S.C. § 3664(k), within seven days of the event giving rise to the changes. Defendant
understands that the United States will take Defendant’s compliance with these requests
into account when it makes a recommendation to the Court regarding Defendant’s
acceptance of responsibility.

9. Defendant also expressly authorizes the United States Attorney’s Office to
obtain a credit report on Defendant, in order to evaluate Defendant's ability to satisfy any
financial obligations imposed by the Court. Finally, Defendant agrees to notify the
Financial Litigation Program (“FLP”) of the United States Attorney’s Office and to obtain
permission from FLP before Defendant transfers any interest in property with a value
exceeding $1,000, owned directly, indirectly, individually, or jointly by Defendant,
including any interest held or owned under any name, including trusts, partnerships, or

corporations. Defendant acknowledges a continuing obligation to notify and obtain
Case 5:21-cr-00208-R Document 5 Filed 08/17/21 Page 5of11

permission from FLP for any transfers of the above-described property until full
satisfaction of any restitution, fine, special assessment, or other financial obligations
imposed by the Court.

Forfeiture

10. Defendant agrees to forfeit to the United States voluntarily and immediately
all of Defendant’s right, title, and interest in and to all assets which are subject to forfeiture
pursuant to 18 U.S.C. § 982(a)(1) and 21 U.S.C. § 881(a)(6), including but not limited to:

Approximately $621,570.00 in United States Currency, seized
in United States v. $621,570.00 in United States Currency,
Case Number CIV-20-930-R, on or about November 8, 2019.

11. Defendant knowingly and voluntarily waives Defendant’s right to a jury trial
on the forfeiture of assets. Defendant knowingly and voluntarily waives, and will dismiss
before sentencing, any claim to the forfeiture of the above-listed asset. Defendant
knowingly and voluntarily waives all constitutional, legal, and equitable defenses to the
forfeiture of these assets in any proceeding, and further waives any claim or defense under
the Eighth Amendment to the United States Constitution, including any claim of excessive
fine, to the forfeiture or disposition of assets by the United States, the State of Oklahoma,
or its subdivisions. Defendant knowingly and voluntarily consents to the entry of a final
order of forfeiture in CIV-20-930-R before sentencing as to Defendant’s interest in the
assets. Forfeiture of Defendant’s assets shall not be treated as satisfaction of any fine,
restitution, cost of imprisonment, or any other penalty the Court may impose upon

Defendant in addition to forfeiture.
Case 5:21-cr-00208-R Document 5 Filed 08/17/21 Page 6 of 11

12. Defendant knowingly and voluntarily waives any right to appeal or
, collaterally attack any matter in connection with the forfeiture provided for herein,
Defendant waives Defendant's right to notice of any forfeiture proceeding and agrces not
to contest in any way, including through the corporate entity known as Cannabless, the
forfeiture of the above-listed property in CTV-20-930-R. Defendant further agrees not to
assist others in filing a claim or litigating a claim in a forfeiture proceeding or otherwise
assist others who challenge a forfeiture action involving the above-listed property or
property involved in the underlying criminal conduct. Defendant also voluntarily and
immediately waives all right, title, and interest in and to the above-listed property in order

that appropriate disposition may be made by the appropriate federal or state law

enforcement agency.

Sentencing Guidelines
13, The parties acknowledge that 18 U.S.C, § 3553(a) directs the Court to

consider certain factors in imposing sentence, including the Guidelines promulgated by the
United States Sentencing Commission. Consequently, although the parties recognize that
the Guidelines are only advisory, they have entered into certain stipulations and agreements
with respect to the Guidelines.

14. The parties agree Defendant should receive a two-level downward
adjustment for Defendant’s acceptance of responsibility, pursuant to U.S.S.G. § 3E].1(a),
if Defendant commits no further crimes, does not falsely deny or frivolously contest
relevant conduct, and fully complies with all other terms of this Plea Agreement. Further,

to the extent the Court finds Defendant qualifies for that two-level downward adjustment
Case 5:21-cr-00208-R Document5 Filed 08/17/21 Page 7 of 11

and U.S.S.G. § 3E1.1(b) is applicable, the United States agrees to move for the additional
one-level downward adjustment of § 3E1.1(b) if Defendant accepts the terms of this Plea
Agreement by the deadline established in Paragraph |.

Apart from any expressed agreements and stipulations, the parties reserve the right
to advocate for, and present evidence relevant to, other Guidelines adjustments and
sentencing factors for consideration by the United States Probation Office and the Court.

15. The parties have entered into this Plea Agreement under the provisions of
Rule 11(c)(1)(A) & (B). Defendant acknowledges and understands that the Court is not
bound by, nor obligated to accept, these stipulations, agreements, or recommendations of
the United States or Defendant. And, even if the Court rejects one or more of these
stipulations, agreements, or recommendations, that fact alone would not allow Defendant
to withdraw Defendant's plea of guilty, Upon Defendant’s signing of this Plea Agreement,
the United States intends to end its investigation of the allegations in the Information, as to
Defendant, except insofar as required to prepare for further hearings in this case, including
but not limited to sentencing, and to prosecute others, if any, involved in Defendant’s
conduct. The United States agrees to end any investigation directed specifically at the
foregoing stipulations, agreements, or recommendations as to Defendant. However,
subject to the terms and conditions of this Plea Agreement and Plea Supplement, the United
States expressly reserves the right to take positions that deviate from the foregoing
stipulations, agreements, or recommendations in the event that material credible evidence

requiring such a deviation is discovered during the course of its investigation after the
 

Case 9:21-cr-00206-R Documents Filed Oo/l//zl Pages orll

conviction or sentence, including any restitution, except with respect to claims of
ineffective assistance of counsel.

Defendant acknowledges that these waivers remain in full effect and are
enforceable, even if the Court rejects one or more of the positions of the United States or
Defendant set forth in paragraph 14.

17. Except as stated immediately below, the United States agrees to waive its
right under 18 U.S.C. § 3742 to appeal the sentence imposed by the Court and the manner
in which the sentence was determined. If the sentence is below the advisory Guidelines
range determined by the Court to apply to this case, this waiver does not include the right
of the United States to appeal specifically the substantive reasonableness of the sentence.

Waiver of Claim to Prevailing Party Status

18. Defendant expressly acknowledges that Defendant is not a “prevailing party”
within the meaning of 18 U.S.C. § 3006A with respect to the count of conviction or any
other count or charge that may be dismissed pursuant to this Plea Agreement. If Defendant
is represented by retained counsel, Defendant voluntarily, knowingly, and intelligently
waives any rights Defendant may have to seek reasonable attorney’s fees and other
litigation expenses under 18 U.S.C. § 3006A.

Waiver of FOJA and Privacy Act Rights

19. Defendant waives all rights, whether asserted directly or by a representative,

to request of or receive from any department or-agency of the United States any records

pertaining to the investigation or prosecution of this case, including but not limited to
 

Case o:21-Ccr-Q02U08-R Documents Filed Os/1//21l Page ¥ orll

records that Defendant may seck under the Freedom of Information Act, 5 U.S.C. § 552,
ov the Privacy Act of 1974, 5 U.S.C. § 522a,

Obligations of Defendant

20. Defendant shall commit no further crimes. Should Defendant commit any
further crimes, knowingly give false, incomplete, or misleading testimony or information,
or otherwise violate any provision of this Plea Agreement, the United States will be
released from any obligations, agreements, or restrictions imposed on it under this Plea
Agreement, and the United States may prosecute Defendant for any and all of Defendant’s
federal criminal violations, including perjury and obstruction of justice. Any prosecution
within the scope of this investigation that is not time-barred by the applicable statute of
limitations on the date of the signing of this Plea Agreement may be brought against
Defendant, notwithstanding the expiration of the statute of limitations between the signing
of this Plea Agreement and the commencement of that prosecution, Defendant hereby
waives all defenses based on the statute of limitations with respect to any prosecution that
is not time-barred on the date that this Plea Agreement is signed.

21. The parties also recognize that if the Court determines Defendant has
violated any provision of this Plea Agreement or authorizes Defendant to withdraw from
Defendant’s knowing and voluntary guilty plea entered pursuant to this Plea Agreement:
(a) all written or oral statements made by Defendant to the Court or to federal or other
designated law enforcement agents, any testimony given by Defendant before a grand jury
or other tribunal, whether before or after the signing of this Plea Agreement, and any leads

from those statements or testimony, shall be admissible in evidence in any criminal

10
Case 5:21-cr-00208-R Document5 Filed 08/17/21 Page 10 of 11

proceeding brought against Defendant; and (b) Defendant shall assert no claim under the
United States Constitution, any statute, Federal Rule of Criminal Procedure 11(f), Federal
Rule of Evidence 410, or any other fedoral rule or Jaw that those statements or any leads
from those statements should be suppressed. Defendant knowingly and voluntarily waives

Defendant’s rights described in this paragraph as of the time Defendant signs this Plea

Agreement,

Obligations of the United States

22. If Defendant enters a plea of guilty as described above and fully meets all
obligations under this Plea Agreement, the United States Attorney’s Office for the Western
District of Oklahoma will not further prosecute Defendant for any crimes related to
Defendant’s false statement to Chase Bank, N.A., on May 29, 2019, and any money
laundering activity with Chase Bank, N.A., between May 29, 2019, and January 22, 2020.
This Plea Agreement does not provide any protection against prosecution for any crime not
specifically described above.

23. Defendant understands that the sentence to be imposed upon Defendant is
within the sole discretion of the Court. The United States does not make any promise or
representation as to what sentence Defendant will receive. The United States reserves the
right to inform the United States Probation Office and the Court of the nature and extent
of Defendant’s activities with respect to this case and all other activities of Defendant that

the United States deems relevant to sentencing.

ll
Case 5:21-cr-00208-R Document5 Filed 08/17/21 Page 11 of11

Signatures
24, By signing this Plea Agreement, Defendant acknowledges that Defendant

has discussed the terms of the Plea Agreement with Defendant’s attorney and understands
and accepts those terms, Further, Defendant acknowledges that this Plea Agreement, in
conjunction with the Plea Supplement filed contemporaneously under seal, contains the
only terms of the agreement concerning Defendant’s plea of guilty in this case, and that

there are no other deals, bargains, agreements, or understandings which modify or alter

these terms.

4\n
Dated this 39 day of Suly , 2021.

ROBERT J. TROESTE

 

   

 

 

APPROVED: A iged Staye:
Do /

DAVID MCCRARY _ SON B. McGARRY
Deputy Chief, Criminal Division Assistant United States ‘Attorney

Western District of Oklahoma
210 Park Avenue, Ste. 400
Oklahoma City, Oklahoma 73102
(405) 553-8700 (Office)

(405) 553-8888 (Fax)

VICTOR Ni PAUL S. FAULK

Attorney for Defendant

 
